ORDER

PER CURIAM.
Scott L. Bragg (“Movant”) appeals from the judgment of the Circuit Court of Cape Girardeau County denying his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. In his appeal, Mov-ant argues that the motion court clearly erred when it found that the record contained a sufficient factual basis to support his guilty plea and conviction. Movant likewise contends that the motion court erred in failing to find that plea counsel rendered ineffective assistance in that: (1) plea counsel’s financial interest in obtaining payment for his services caused him to pressure Movant to plead guilty; (2) plea counsel failed to move for change of judge or change of venue; and (3) plea counsel failed to investigate two witness.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the award pursuant to Rule 84.16(b).